1 © PPL Corporation 2011 PPL Corporation Barclays Capital Conference September 8, 2011 Exhibit 99.1 2 © PPL Corporation 2011 Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward- looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. Cautionary Statements and Factors That May Affect Future Results 3 © PPL Corporation 2011 PPL has a highly attractive and differentiated position in the electric industry Investment Highlights §Predominantly rate-regulated business mix with significant growth prospects §Operations in constructive jurisdictions §Approximately two-thirds of regulated capital expenditures earn real-time or near real-time returns §~ 9% compound annual growth in rate base from 2011 to 2015 §Expect 75% of 2013 EBITDA from regulated businesses §Highly attractive competitive generation fleet §Competitively positioned nuclear, hydro and efficient coal §Complemented by flexible dispatch gas fired units §No significant exposure to currently proposed environmental regulations §Multiple drivers of significant upside §Increasing natural gas prices §Increasing heat rates §Environmental regulation §Business Risk Profile rated “Excellent” by S&P §Stable ratings outlooks §Secure dividend with strong platform for future growth 4 © PPL Corporation 2011 $/Share Annualized A significantly more rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Ongoing EPS based on mid-point of forecast.Annualized dividend based on 4th quarter declaration. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. Dividend Profile 5 © PPL Corporation 2011 Our Strengths §Strong regulatory relationships §Best in class reliability, customer service §Strong operating performance - regulated and competitive §Strong environmental position by competitive generation fleet §Excellent cost-management §Knowledgeable, dedicated employees 6 © PPL Corporation 2011 International:Midlands Integration Update §Synergy plan for Midlands integration on track §Road shows completed for 3,900 Midlands staff setting out
